It is ordered and‘adjudged by this court that the judgment of the said circuit court be and the same is hereby reversed ; and making the order the court of common pleas should have made, in lieu of the one made which is here set aside, it is ordered and adjudged that the motion to dissolve the temporary injunction before granted be and the same is hereby overruled ; and this cause is remanded to the court of common pleas for hearing and determination on the merits, with leave to the defendant below to demur or answer to the petition as it may elect. Each party to pay one-half the costs in this court and in the circuit court to be taxed.